Citation Nr: 0808182	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-10 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from March 21, 2005 to 
March 22, 2005.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to June 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 determination 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Shreveport, Louisiana, which denied reimbursement of 
private medical expenses from March 21, 2005 to March 22, 
2005.

The veteran is currently in receipt of a 20 percent 
disability evaluation for bilateral hearing loss, and 
receives special monthly pension on account of the need for 
regular aid and attendance by reason of blindness.  


FINDING OF FACT

The veteran failed to timely submit his claim for payment or 
reimbursement of private medical expenses; he received 
cardiac treatment at a private hospital from March 21, 2005 
to March 22, 2005, but filed his claim for payment or 
reimbursement in October 2005, more than 90 days after the 
date of treatment.  


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from March 21, 
2005 to March 22, 2005 is denied.  38 U.S.C.A. §§ 1725, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 17.1000-
17.1002, 17.1004 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

However, in the instant case, the facts are not in dispute. 
The outcome of this appeal hinges on the law, specifically 
the plain language of 38 C.F.R. § 17.1004.  Accordingly, VCAA 
notice is not required because no additional evidence could 
conceivably change the outcome of this case.  Because the law 
and not the evidence is dispositive in resolving such 
question, additional factual development would have no 
bearing on the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]; see also Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim"].

At any rate, the veteran was provided with the notice 
required by the VCAA in a March 2006 letter.  The VA has also 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Consequently, the 
duties to notify and assist has been met.


Claim for Payment or Reimbursement of Private Medical 
Expenses

On March 21, 2005, the veteran presented to the emergency 
room at a private hospital, St. Francis Medical Center, with 
complaints of increasing chest pain followed by nausea, 
emesis, and shortness of breath.  As a result, he underwent 
cardiac catheterization on March 21, 2005.  In a November 
2005 letter, St. Francis indicated that the veteran is 
financially liable for the cardiac surgery and anesthesia 
that it provided on March 21, 2005 through March 22, 2005.

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.   Because the veteran does not have 
a total disability and his treatment at St. Francis was not 
for an adjudicated service-connected disability, a non-
service- connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 
17.120, 17.47(i).

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
113 Stat. 1556. The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
Act the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

In addition, a claim must be filed within 90 days of the 
latest of the following:  1) July 19, 2001; 2) the date that 
the veteran was discharged from the facility that furnished 
the emergency treatment; 3) the date of death, but only if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or 4) the 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  See 38 C.F.R. § 17.1004 (2007).

On review, the Board finds that the veteran is not entitled 
to payment or reimbursement of private medical expenses 
incurred from March 21, 2005 to March 22, 2005.  In this 
regard, the record shows that the veteran underwent cardiac 
catheterization at a private medical hospital on March 21, 
2005, but did not file his claim for payment or reimbursement 
with the Shreveport VAMC until October 2005, more than 90 
days after his March 2005 treatment.    

The Board is sympathetic to the veteran's concerns, however, 
the Board cannot grant the veteran's claim unless the facts 
of the case meet all the requirements under 38 C.F.R. § 
17.10001-8, including the filing requirements under 38 C.F.R. 
§ 17.1004.  As the veteran's failed to meet the filing 
requirement under 38 C.F.R. § 17.1004(d), the Board must deny 
the claim.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).  For these reasons, the Board 
finds that the veteran's claim is without legal merit.

To the extent that the veteran suggests that VA had an 
obligation to inform him about his basic eligibility or 
ineligibility for reimbursement of private medical expenses, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory eligibility requirements 
for those benefits were not met.  See Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994).  




ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from March 21, 2005 to 
March 22, 2005 is denied.
.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


